Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Thumpudi discloses techniques and tools for prediction of spectral coefficients in
encoding and decoding are described herein. For certain types and patterns of content,
coefficient prediction exploits correlation between adjacent spectral coefficients, making
subsequent entropy encoding more efficient. For example, an audio encoder
predictively codes quantized spectral coefficients in the quantized domain and entropy
encodes results of the predictive coding. Or, for a particular quantized spectral
coefficient, an audio decoder entropy decodes a difference value, computes a predictor
in the quantized domain and combines the predictor and the difference value.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14, 16 of U.S. Patent No. 10,943153 (parent) in view of US 2018/0251122 A1, Golston et al. (hereinafter Golston). 

As to claim 1, parent discloses a computer-implemented method, comprising: 
navigating, by an autonomous drone, to a location where a person is located during an alarm event at a property (claim 9); 
based on navigating to the location, generating, by the autonomous drone, one or more ultrasound scans of the person (claim 9); 
providing, by the autonomous drone and to a trained model, data indicating the one or more ultrasound scans of the person (claim 9). 
Parent does not expressly disclose the scanning include ultrasound scans and obtaining, by the autonomous drone, data indicating a predicted health condition that was predicted by the trained model based on the one or more ultrasound scans of the person; and providing, by the autonomous drone, data indicating the predicted health condition of the person for output. 
Golston, in the same or similar field of endeavor, further teaches obtaining, by the autonomous drone and to a trained model, data indicating the one or more ultrasound scans of the person (pars 0010, 0030, 0046-0048, 0050, 0059, 0063, 0202, data captured through ultrasound sensors being used in a learning machine by a computer device/drone to determine the status of occupants) and providing, by the autonomous drone, data indicating the predicted health condition of the person for output (pars 0008, 0010-0013, 0028, 0045, 0052, 0060, 0169, 0190, providing and outputting occupants health status).
Therefore, consider parent and Golston’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Golston’s teachings as described in parent’s method to better assess occupant’s health/injury status utilize ultrasound scanning and machine learning model.

As to claims 2-7, they are rejected with claims 10-14, 16 of parent modified by Golston. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0092109 A1, Trundle et al. (hereinafter Trundle) in view of US 2018/0251122 A1, Golston et al. (hereinafter Golston).

As to claim 1, Trundle discloses a computer-implemented method, comprising: 
navigating, by an autonomous drone, to a location where a person is located during an alarm event at a property (Fig 1; pars 0038-0039, 0056, 0130-0131, the drone devices automatically navigate to a location of a property in response to receiving an alarm signal to determine if a person present); 
based on navigating to the location, generating, by the autonomous drone, one or more ultrasound scans of the person (pars 0038-0039, 0167-0168, facial scanning of the person using drone’s sensors); 
providing, by the autonomous drone and to a trained model, data indicating the one or more ultrasound scans of the person (pars 0057, 0096, 0152, 0167-0168, 0180, drones search a person in the property using an onboard sensor). 
Trundle does not expressly disclose the scanning include ultrasound scans and obtaining, by the autonomous drone, data indicating a predicted health condition that was predicted by the trained model based on the one or more ultrasound scans of the person; and providing, by the autonomous drone, data indicating the predicted health condition of the person for output. 
Golston, in the same or similar field of endeavor, further teaches obtaining, by the autonomous drone and to a trained model, data indicating the one or more ultrasound scans of the person (pars 0010, 0030, 0046-0048, 0050, 0059, 0063, 0202, data captured through ultrasound sensors being used in a learning machine by a computer device/drone to determine the status of occupants) and providing, by the autonomous drone, data indicating the predicted health condition of the person for output (pars 0008, 0010-0013, 0028, 0045, 0052, 0060, 0169, 0190, providing and outputting occupants health status).
Therefore, consider Trundle and Golston’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Golston’s teachings as described in Trundle’s method to better assess occupant’s health/injury status utilize ultrasound scanning and machine learning model.

As to claim 2, Trundle as modified discloses the method of claim 1, further comprising: generating, by the autonomous drone, a map of the property (Trundle: pars 0101, 0191, the drone may utilize a navigation map associated with resident user profile identifiers with properties on the map); and providing data indicating the one or more ultrasound scans of the person comprises providing, for to the trained model, data indicating the map of the property (Trundle: pars 0101, 0191; Golston: pars 0047-0048, 0050, 0063, ultrasound scanning to analyze and determine the status in the property) .  

As to claim 3, Trundle as modified discloses the method of claim 1, wherein the predicted health condition indicates that the person is likely injured (Golston: pars 0052, 0063-0064).  

As to claim 4, Trundle as modified discloses the method of claim 1, further comprising: obtaining, by the autonomous drone, sensor data collected by one or more sensors located in the property (Trundle: pars 0005, 0010, 0033, collecting sensors data associated with the particular property; Golston: pars 0006-0007, 0011-0013); providing, by the autonomous drone, the sensor data to a second trained model ( ; and obtaining, by the autonomous drone, data indicating the location of the person that was predicted by the second trained model based on the sensor data (Golston: pars 0048, 0064, 0078-0079, location of the occupant being estimated/predicted based on the sensor data).  

As to claim 5, Trundle as modified discloses the method of claim 1, wherein: the autonomous drone comprises a microphone (Trundle: pars 0045, 0055); the method further comprises: collecting, by the autonomous drone, audio data collected by the microphone at the location where the person is located during the alarm event at the property (Trundle: pars 0045, 0055, 0057; Golston: pars 0035, 0050-0051); and determining, by the autonomous drone, whether the person is alive based on the audio data (Trundle: par 0057; Golston: pars 0052, 0063-0064).  
As to claim 8, it is a system claim encompassed claim 1. Rejection 1 is therefore incorporated herein.
As to claims 9-12, they are rejected with the same reason as set forth in claims 2-5, respectively.

As to claim 15, it recites at least one non-transitory CRM storing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 16-19, they are rejected with the same reason as set forth in claims 1-5, respectively.


Claims 6-7, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle in view of Golston and further in view of US 11,423,489 B1, Grant et al. (hereinafter Grant).

As to claim 6, Trundle as modified discloses the method of claim 1, further comprising: determining, by the autonomous drone, based on the predicted health condition that was predicted by the trained model (see rejection in claim 1); and providing, by the autonomous drone and for output to a device located outside of the property (see rejection in claim 1) but does not expressly teach determining  whether the person is injured based on the predicted health condition and providing indication as to whether the person is injured.  
Grant, in the same or similar field of endeavor, further teaches determining, by the autonomous drone, whether the person is injured (col 12, lines 5-25; col 13, lines 18-26) and providing, by the autonomous drone and for output to a device located outside of the property, and indication as to whether the person is injured (col 12, lines 5-25; col 13, lines 18-26; col 20, lines 55-67). 
Therefore, consider Trundle as modified and Grant’s teachings as a whole, it would have been obvious to an ordinary skill in the art before the filling date of invention to incorporate Grant’s teachings in Trundle as modified’s method to specifically determine whether personal injury occurs using an autonomous drone in a traffic accident.

As to claim 7, Trundle as modified discloses the method of claim 6, wherein the device located outside the property comprises a device associated with a first responder (Trundle: pars 0087, 0096, 0153, 0171, drone communicates with a first responder).  

As to claims 13-14, they are rejected with the same reason as set forth in claims 6-7, respectively.
As to claim 20, it is rejected with the same reason as set forth in claim 6.


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661